COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judges Coleman and Overton
Argued at Salem, Virginia


PIEDMONT MANUFACTURING COMPANY, ET AL.
                                          MEMORANDUM OPINION * BY
v.         Record No. 1546-96-3          JUDGE NELSON T. OVERTON
                                            FEBRUARY 25, 1997
LOIS P. EAST


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           S. Vernon Priddy, III (Mark M. Caldwell, III;
           Sands, Anderson, Marks & Miller, on briefs),
           for appellants.
           P. Scott De Bruin (Joseph R. Johnson, Jr. &
           Associates, on brief), for appellee.



     This appeal stems from a 1992 award of benefits by the

Workers' Compensation Commission to Lois P. East for DeQuervain’s

tenosynovitis, affirmed by this Court in Piedmont Mfg. Co. v.

East, 17 Va. App. 499, 438 S.E.2d 769 (1993).      After the Supreme

Court's decision in The Stenrich Group v. Jemmott, 251 Va. 186,

467 S.E.2d 795 (1996), Piedmont moved the commission to vacate

the award, arguing that the commission had no subject matter

jurisdiction over the claim.   The commission refused, and

Piedmont appeals.   For the reasons that follow, we affirm.

     In the case at bar we are constrained to observe the

doctrine of res judicata, in which "a point once adjudicated by a

court of competent jurisdiction may be relied upon as conclusive

     *
      Pursuant to Code § 17-116.010 this opinion is not

designated for publication.
upon the same matter as between the parties or their privies, in

any subsequent suit, in the same court or any other court, at law

or in chancery."    Patterson v. Saunders, 194 Va. 607, 611, 74
S.E.2d 204, 207 (1953).   "A plea of res judicata will be

sustained if the prior adjudication was between the same parties

or their privies and a valid final judgment was entered which

resolved the claim on its merits."    Waterfront Marine Constr.,

Inc. v. North End 49ers, 251 Va. 417, 430, 468 S.E.2d 894, 902

(1996); see Bates v. Devers, 214 Va. 667, 670-71, 202 S.E.2d 917,
920-21 (1974).

     Piedmont argues that res judicata does not apply because the

commission never had subject matter jurisdiction and that the

award was therefore void ab initio.    This argument is

disingenuous.    When East brought her claim, the commission found

that it had jurisdiction to award benefits.   This Court, which

Piedmont does not contend lacks competent jurisdiction, then

affirmed the finding of the commission.   Because Piedmont chose

not to appeal further, our decision became a point "adjudicated

by a court of competent jurisdiction [to be] relied upon as

conclusive upon the same matter as between the parties."    The

case before us today is the same matter between the same parties,
                                                     1
and our past ruling continues to bind the parties.

     1
      We note that, were we to revisit East’s claim, we would not

retroactively apply Jemmott to vacate her award.     As Jemmott

overruled the past consistent decisions of both the commission



                                  2
     Accordingly, we affirm the decision of the commission.

                                              Affirmed.




and this Court, and as a retrospective application would result

in substantial inequity to claimants whose claims in tort are now

barred by the statute of limitations, Jemmott should be applied

only prospectively.   See City of Richmond v. Blaylock, 247 Va.
250, 252, 440 S.E.2d 598, 599 (1994); Harper v. Virginia Dep't of
Taxation, 241 Va. 232, 237-40, 401 S.E.2d 868, 871-73 (1991).




                                 3